ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Robert Craig Turner, to suspend Respondent, by consent, from the practice of law.
The Court having considered the Petition, it is this 3rd day of September, 2008,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Robert Craig Turner, be, and he is hereby, suspended from the practice of law in the State of Maryland for a period of ninety (90) days from the date of this Order; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Robert Craig Turner from the register of attorneys in this Court certify that fact to the Client Protection Fund and Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).